*512ORDER
The Disciplinary Review Board on February 23, 1999, having filed with the Court a report concluding that ALAN S. PORWICH of JERSEY CITY, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC. 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to practice under supervision for a period of two years and to complete ten hours of law office management courses offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that ALAN S. PORWICH is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics proof that he has successfully complete ten hours of law office management courses offered by the Institute for Continuing Legal Education and approved by the Office of Attorney Ethics; and it is further
*513ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.